DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a method of communication at an access terminal, the method comprising: receiving an Uplink Control Information (UCI) resource indicator over a downlink (DL) channel via Downlink Control Information (DCI) signaling, the UCI resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message by the access terminal; generating an ACK message; and transmitting the ACK message over a Physical Uplink Control Channel (PUCCH) based on the reporting configuration indicated by the UCI resource indicator.

In regard claim 8, the prior arts of record do not teach or discloses a method of communication at an access point, the method comprising: generating an Uplink Control Information (UCI) resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message by an access terminal; transmitting the UCI resource indicator over a downlink (DL) channel via Downlink Control Information (DCI) signaling; and receiving an acknowledgement (ACK) message over a Physical Uplink Control Channel (PUCCH), the ACK message being based on the reporting configuration indicated by the UCI resource indicator.

In regard claim 15, the prior arts of record do not teach or disclose an access terminal, comprising: at least one transceiver; at least one memory; and at least one processor operatively coupled to the at least one memory and the at least one transceiver, the at least one processor, the at least one memory, and/or the at least one transceiver being configured to: receive an Uplink Control Information (UCI) resource indicator over a downlink (DL) channel via Downlink Control Information (DCI) signaling, the UCI resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message by the access terminal; generate an ACK message; and transmit the ACK message over a Physical Uplink Control Channel (PUCCH) based on the reporting configuration indicated by the UCI resource indicator.

In regard claim 22, the prior arts of record do not teach or disclose an access point, comprising: at least one transceiver; at least one memory; and at least one processor operatively coupled to the at least one memory and the at least one transceiver, the at least one processor, the at least one memory, and/or the at least one transceiver being configured to:
generate an Uplink Control Information (UCI) resource indicator comprising a reporting configuration for at least one acknowledgement (ACK) message by an access terminal; transmit the UCI resource indicator over a downlink (DL) channel via Downlink Control Information (DCI) signaling; and receive an acknowledgement (ACK) message over a Physical Uplink Control Channel (PUCCH), the ACK message being based on the reporting configuration indicated by the UCI resource indicator.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 08/02/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476